                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       JOSE DANIEL CASTILLO-ANTONIO,                    Case No. 19-cv-03434-JSC
                                                        Plaintiff,
                                   8
                                                                                            ORDER RE: PLAINTIFF’S MOTION
                                                 v.                                         TO AMEND THE COMPLAINT TO
                                   9
                                                                                            ADD DEFENDANT
                                  10       ARIKAT DARWEESH, et al.,
                                                                                            Re: Dkt. No. 8
                                                        Defendants.
                                  11

                                  12           Now before the Court is Plaintiff’s motion to amend the complaint to add a defendant.1
Northern District of California
 United States District Court




                                  13   (Dkt. No. 8.) The motion is unopposed and oral argument is scheduled for December 5, 2019.

                                  14   Having considered the motion, the Court vacates the hearing, see N.D. Cal. Civ. L.R. 7-1(b), and

                                  15   terminates the motion because it is unnecessary at this stage of the proceedings.

                                  16           As the named defendants have yet to appear in this action despite being served and have

                                  17   thus not filed a responsive pleading, Plaintiff may “amend as a right” pursuant to Federal Rule of

                                  18   Civil Procedure 15(a). See Ramirez v. Cty. of San Bernardino, 806 F.3d 1002, 1007-08 (9th Cir.

                                  19   2015) (noting that where a responsive pleading is required from defendants, a plaintiff has the

                                  20   right to amend “within twenty-one days of service of a responsive pleading or service of a motion

                                  21   under Rule 12(b), (e), or (f), whichever comes first”) (citing Fed. R. Civ. P. 15(a)(1)(B)). Neither

                                  22   the text of Rule 15 nor the 2009 advisory committee’s notes to the Rule suggest that a party cannot

                                  23   amend as a matter of right before the defendant files a responsive pleading, as provided by the pre-

                                  24   2009 version of Rule 15(a). See Mayle v. Felix, 545 U.S. 644, 655 (2005) (“Before a responsive

                                  25   pleading is served, pleadings may be amended once as a ‘matter of course.’”) (quoting pre-2009

                                  26
                                  27   1
                                        Plaintiff’s counsel attests that the defendant-to-be-added, HMDA Inc., “holds the current
                                  28   business license” for the business operating at the subject property in this Americans with
                                       Disabilities Act case. (Dkt. No. 8-1 at ¶ 6.)
                                   1   Fed. R. Civ. P. 15(a)); see also In re Cathode Tube (CRT) Antitrust Litig., No. C-07-5944-SC,

                                   2   2014 WL 1305040, at ¶ 3-4 (N.D. Cal. Mar. 28, 2014) (rejecting the defendants’ argument that “if

                                   3   twenty-one days passes from the date of service, but an opposing party never files a responsive

                                   4   pleading or Rule 12 motion, a plaintiff cannot amend without court order”).

                                   5          Accordingly, Plaintiff’s motion is not necessary because he may amend as a matter of right

                                   6   pursuant to Rule 15(a)(1)(B).

                                   7          This Order terminates Dkt. No. 8.

                                   8          IT IS SO ORDERED.

                                   9   Dated: November 18, 2019

                                  10

                                  11
                                                                                                   JACQUELINE SCOTT CORLEY
                                  12                                                               United States Magistrate Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
